 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   LAKESHA S. HARRISON,                 )     NO. ED CV 18-81-E
                                          )
12                  Plaintiff,            )
                                          )
13        v.                              )          JUDGMENT
                                          )
14   NANCY A. BERRYHILL, DEPUTY           )
     COMMISSIONER FOR OPERATIONS,         )
15   SOCIAL SECURITY,                     )
                                          )
16                  Defendant.            )
                                          )
17                                        )

18

19        IT IS HEREBY ADJUDGED that Defendant’s motion for summary

20   judgment is granted and judgment is entered in favor of Defendant.

21

22             DATED: October 24, 2018.

23

24                                                  /s/
                                              CHARLES F. EICK
25                                    UNITED STATES MAGISTRATE JUDGE

26

27

28
